Fourth Court of Appeals
                                San Antonio, Texas
                                     November 7, 2018

                                   No. 04-18-00623-CR

                                     Matthew SERNA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 16-05-0186-CRA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The extension of time to file the reporter’s record is hereby NOTED. Time is extended
to December 3, 2018. No Further Extensions.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court